Per Curiam.
*256Appellant challenges the trial court's order revoking his probation. Appellant argues that the trial court failed to hold a proper Faretta inquiry after appellant made an unequivocal request to represent himself. The State concedes that reversible error occurred. We agree. Williams v. State , 163 So.3d 740, 741 (Fla. 1st DCA 2015) ; see also Cuyler v. State , 131 So.3d 827, 828 (Fla. 1st DCA 2014) (holding a defendant who chooses to proceed pro se must be offered the assistance of counsel at every critical stage of a criminal proceeding, including the sentencing hearing).
Accordingly, we REVERSEappellant's judgment and sentence and REMANDfor a new revocation of probation hearing with instructions for the trial court to conduct a proper Faretta inquiry at every critical stage of the proceeding if appellant chooses to represent himself.
Wolf, Lewis, and Rowe, JJ., concur.